Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims in the Preliminary Amendment filed on August 30, 2019 have been examined for this Office Action.
Drawings
Figure 2, 3, and 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6 is objected to because of the following informalities:  on line 3, the claim recites, “…plural pages care located…”  It should read, “…plural pages are located…”    Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 1, the claim recites, “performing a write operation to a first region…” in line 4 and then “reading the first region programmed…” in line 6.  While both limitations are “in response to a first write command set”, it is not clear whether the claimed “write operation” is writing to the memory device in relation to the claimed “read data” read through the “first region programmed”.  Is the “read data” the same data that was originally written by the claimed “write operation” or is it different?
Referring to claim 1, the claim recites, “reorganizing plural write command data” in line 8, “arranging reorganized write command data” in line 10, and “arranged write command data” in line 12.  The claim is not clear on how all these terms relate.  For example, if “arranging reorganized write command data” is referring to the previously recited “reorganizing plural write command data”, then it would be clearer to recite, “arranging the reorganized plural
Referring to claim 1, the line 13 recites, “an operation result”.  It’s not clear what this is a result of? It’s assumed that it’s most likely a result of the previously claimed “performing a write operation”, but it is not really clear how the result is obtained.
Referring to claim 2, it is not clear how “generating the first write command set for executing plural write operations” fits in to the method steps of claim 1 in which it is dependent on.
Referring to claim 3, lines 2-3 recite, “a predetermined number of write command data”.  How does this instance of “write command data” relate to the previous instances of “write command data” in claim 1? Is it referring to the same or different “write command data” of claim 1?
Claim 3 recites the limitation "the write command data" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim since it’s not clear what instance of “write command data” it is referring back to.
Claim 5 recites the limitations "the data unit" in line 2 and “the write command data” in line 3.  There is insufficient antecedent basis for these limitations in the claims because “plural data units” and “plural write command data” are recited in claims in which claim 5 is dependent on.
Claim 8 recites the limitation "the logical block address" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the number of write command data" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the number of bits in a page" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the number of logical block addresses" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Referring to “test device” claims 12-20, the claims contain the same issues as described in the rejections of corresponding “operation method” claims 1-11, therefore, the same rejections apply.
Due to the number of 35 USC § 112, second paragraph rejections, the examiner has provided a number of examples of the claim deficiencies in the above rejection(s), however, the list of rejections may not be all inclusive.  Applicant should refer to these rejection(s) as examples of deficiencies and should make all the necessary corrections to eliminate the 35 USC § 112, second paragraph problems and place the claims in a proper format.
Due to the vagueness and a lack of clear definiteness in the articles used in the claims, the claims have been treated on their merits as best understood by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112